Citation Nr: 1135472	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased evaluation for residuals of shell fragment wounds behind the left knee, currently 10 percent disabling.  

2. Entitlement to a compensable evaluation for residuals of shell fragment wounds to the left thigh, identified as scars.

3. Entitlement to an increased evaluation for residuals of shell fragment wounds to the left thigh, with involvement of Muscle Group XIV, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to September 1945.  He is a World War II combat Veteran with numerous citations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board previously denied the Veteran's claims in a June 2005 decision.   The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in January 2006, the Veteran through his representative and the Secretary of Veterans Affairs (the parties) submitted a Joint Motion for Partial Remand (Joint Motion) requesting that the part of the Board's decision that denied these claims be vacated and remanded for readjudication.  In a February 2006 Order, the Court granted the motion and remanded the case to the Board for further appellate review.  The Board remanded the aforementioned issues in May 2006 for further development.  In September 2009, the Board again remanded the relevant issues for additional development and granted an increased, 100 percent, evaluation for service-connected posttraumatic stress disorder.  

In May 2005 and August 2009, the Veteran presented hearing testimony before the undersigned regarding the issues on appeal in Washington, DC.  The transcripts of both hearings are associated with the claims folder and have been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. Residuals of shell fragment wounds behind the left knee include small and superficial but occasionally tender scars, retained metallic foreign bodies, and limited noncompensable pain on motion.

3. Residuals of shell fragment wounds to the left thigh include very small, superficial, and nontender scars.

4. Residuals of shell fragment wounds to the left thigh include more than a single retained foreign metallic body that cause pain, tightness, weakness, lack of endurance and incoordination with repetitive use, reflective of no more than moderately severe impairment involving Muscle Group XIII and XIV.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an evaluation in excess of 10 percent for the residuals of shell fragment wounds behind the left knee have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.118, Diagnostic Code 7804 (2008 and 2010).

2. The criteria for the assignment of a compensable evaluation for the residuals of shell fragment wounds to the left thigh, identified as scars, have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.118, Diagnostic Code 7805 (2008 and 2010).

3. The criteria for the assignment of a 30 percent evaluation for the residuals of shell fragment wounds to the left thigh, with involvement of Muscle Group XIII and XIV, have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 5313, 5314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
VETERANS CLAIMS ASSISTANCE ACT

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in October 2002 and November 2003.  A letter including the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006) was sent in May 2006.  Additional letters were also sent in July 2010, April 2010 and November 2009.  These letters addressed the notice elements for increased evaluation claims and informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify, particularly the Dingess notice, was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214 and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearings before the undersigned Veterans Law Judge.  Several VA opinions with respect to the issues on appeal were obtained since 2002.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the most recent evaluation was provided in April 2010.  The Board finds that the VA examination was sufficient, as it was predicated on a full reading of the Veteran's claims file, the Veteran's medical records and the statements of the Veteran.  The April 2010 examination along with an August 2010 addendum provided an adequate description of the Veteran's disability for rating purposes.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Further, the Board finds that the RO complied with its May 2006 and September 2009 Remands.   Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATING 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

FACTUAL BACKGROUND

The Veteran filed the pending claims for increased evaluations for his residuals of shell fragment wounds to the left knee and left thigh in October 2002.  The Board has reviewed all the relevant evidence record.  

The service medical records reveal that on February 3, 1944, the Veteran was admitted to a service hospital with complaints of left extremity pain.  He relayed that on February 2, 1944, he was struck in the foot by a piece of shrapnel, given first aid within a few minutes, and taken to Transport, where the wound was redressed and a tetanus toxoid shot was administered.  A February 4, 1944, x-ray of the left knee was negative, but several metal fragments were observed in the soft tissue near the left hip.  On February 6, 1944, there was less pain in the foot wound.  There was a consultation as to removal of shrapnel, but the decision was made not to do surgery at that time.  On February 8, 1944, the Veteran remained in bed, with moderate pain.

On February 11, 1944, the Veteran was transferred to another service department hospital. This hospital's initial report recorded that, while in operation against the enemy, he came within 25 feet of an exploding hand grenade, sustaining multiple wounds to his left lower extremity.  Clinical evaluation on February 11, 1944, revealed multiple granulating wounds on the left thigh, a penetrating wound on the lateral surface of the left heel, and a small penetrating wound on the dorsum of the left foot over the fifth metatarsal.  X-ray evaluation showed several pieces of shrapnel in the left foot.

A March 6, 1944, hospital entry noted that the wounds were dry, and that a leg cast with a walker was applied.  On March 19, 1944, the cast was removed in order to begin weight bearing.  On April 23, 1944, the Veteran was able to walk well, his wounds were clean and dry, and he had no complaints.  He was found fit for duty, and released from the hospital on April 26, 1944.  An April 27, 1944 service record classified him as unfit for combat duty because of the compound fracture of his fifth metatarsal.  As of July 10, 1944, however, he was reclassified as fit for combat duty, and then returned to duty.

The Veteran's September 1945 service discharge examination report noted that as to any history of illness or injury, he broke his left fifth metatarsal in 1944, had a shrapnel wound in his left leg with a small asymptomatic scar.  On clinical evaluation, gunshot wound scars were noted on his left leg.

The Veteran underwent his first post-service medical evaluation via a December 1947 VA examination.  At that time, he indicated that he had received no medical treatment since discharge.  He stated that during cold and damp weather, his disability affected him, in that his left leg became much more tired than the right one, and he noted that his left leg had been bothering him more in the past year.  He reported that his wounds were worse than at the time of his discharge.  Clinical evaluation of the left knee at the December 1947 VA examination revealed very small and barely perceptible scars in the popliteal area of the left knee.  The examiner recorded that there were no associated symptoms, and no restriction in motion of the left knee.  X-ray evaluation was normal.

Clinical evaluation of the left thigh at the December 1947 VA examination revealed a small and barely perceptible scar visible on the antero-lateral aspect of the left thigh, superficial and without any associated symptoms.  There was a second scar on the posterior aspect of the upper third of the left thigh at the gluteal fold, also superficial and without any associated symptoms.  X-ray evaluation showed a few small metallic foreign bodies within the deep muscle layers along the lateral aspect of the mid-femoral shaft, but without bone involvement.  In addition to scars, the examiner diagnosed metallic foreign bodies in the left mid-thigh.

In April 1996, the RO service-connected residuals of shrapnel wounds to the left thigh, noted at an August 1995 VA examination to be small, almost imperceptible, nontender, and nonadherent scars on the antero-lateral aspect of the thigh and on the posterior aspect of the upper third of the thigh at the gluteal fold without other pertinent symptoms.  The RO assigned a noncompensable rating under Diagnostic Code 7805, effective from September 29, 1945, for nontender scars in the left thigh with retained shrapnel.

Also in the April 1996 rating decision, the RO service-connected the residuals of shrapnel wounds behind the left knee, noted at the August 1995 VA examination to be three small and barely visible scars, the lattermost of which was acutely tender.  X-ray evaluation showed a small shrapnel fragment, and the diagnosis was chronic pain in the left lateral popliteal fossa, secondary to retained shrapnel in the area.  The RO assigned a noncompensable rating from September 29, 1945, for superficial left knee scars without other pertinent symptomatology, but then increased this rating to 10 percent as effective from July 20, 1995, based upon the tender and painful scarring secondary to retained fragments noted at the August 1995 VA examination.  The RO characterized this disability as tender scars behind the left knee with retained shrapnel and rated it under Diagnostic Code 7804.

In a September 1997 rating decision, based upon the results of July 1997 VA examinations that did not show an increase in pertinent symptomatology so as to warrant a change in the currently assigned evaluations, the RO denied increased ratings for the Veteran's left knee and thigh disabilities.  The Veteran then filed the pending claims for increased evaluations for his residuals of shell fragment wounds to the left knee and left thigh in October 2002.   

The Veteran's VA outpatient treatment records include little mention of treatment pertaining to these disabilities.  There is, however, repeated mention from November 2000 to October 2002 that the Veteran ambulates well and has a normal gait, and a report that he walks 2 miles per day.  These records also include entries reflecting a diagnosis of diabetic peripheral neuropathy.  In December 2002, the Veteran presented with leg edema, reported to likely be related to either the use of certain medication or to poor venous drainage.  He did undergo a diabetic foot examination in February 2003, where findings for the left foot included normal skin color, texture, and temperature, no muscle weakness, no pitting edema, palpable dorsal and pedal pulses and sensation present and intact on monofilament testing.

At a VA scars examination in November 2002 the physical examination revealed a 3 cm linear scar on the back of the left knee and a 1 cm circular scar on the left thigh.  With respect to each of these scars, there was no noted tenderness, adherence, ulceration, breakdown, elevation, depression, inflammation, edema, keloid formation, disfigurement, or limitation of function related to scarring.  The scars were normal in texture and color, with no underlying tissue loss.  The examiner's diagnosis was multiple nontender scars.

In a December 2003 VA scars examination, the examiner noted that the Veteran's response to treatment for his original in-service injuries was good.  The Veteran reported that with respect to his scars, nothing had changed since his last VA examination in November 2002 (also conducted by this examiner).  On clinical evaluation, there was a 3 cm linear scar on the back of the left knee and a 1 cm circular scar on the left thigh.  No tenderness was noted for the knee or thigh scars.  Skin texture and color for all scars was normal, and the scars were stable, with no findings of ulceration, breakdown of the skin, induration, inflexibility, limitation of motion secondary to the scars, or disfigurement.  There was no elevation or depression.  All scars were described as superficial and not deep, and there was no noted underlying tissue loss, atrophy, irregularity, inflammation, edema, or keloid formation.  The examiner reported that the clinical findings were essentially the same as those from his last examination in November 2002.

At a December 2003 VA muscles examination, the Veteran indicated that he had pain behind his left knee, at 5 out of 10, occurring every 2 weeks and lasting for an hour at a time.  He noted that walking and moving precipitated the level of pain, while resting alleviated it.  He indicated that during flare-ups, he had moderate functional limitations.  He stated that he took an over-the-counter pain medication for relief, and was able to ambulate short distances independently without any assistive device.  He reported that he had no pain in his left thigh.  On clinical evaluation, the examiner documented muscle scar marks as follows: a 1 cm scar over the posterolateral aspect of the thigh, a 1 cm scar over the hamstring on the left side, a 1 cm scar towards the back of the knee over the hamstring, and a 1 cm scar above the patella on the left side affecting the quadriceps.  There were no observable exit wounds.  There was no loss of muscle mass, deformity, adhesion, tendon damage, bone damage, nerve damage, or joint damage.  Muscle strength was at 4 out of 5 in the bilateral lower extremities in hip flexion, knee flexion, knee extension, dorsiflexion, and plantar flexion.  There was no muscle herniation.  Bilateral knee range of motion was at 0 to 135 degrees, but the Veteran had pain in his left knee at 120 degrees.  Bilateral hip flexion was at 130 degrees, while bilateral hip extension was at 20 degrees.  The examiner commented that the Veteran had left thigh pain and tightness, weakness, and lack of endurance with repetitive use.  The examiner reviewed x-rays from August 1995, and a left knee x-ray report showed a small fragment of shrapnel seen only on the lateral projection overlying the left femoral condyle posteriorly, while a left femur x-ray report showed shrapnel in the soft tissues with no evidence of recognized cellulitis, osteomyelitis, or fracture.  As to functional status, the examiner observed that the Veteran was independent in ambulation without any assistive device, but further noted that when he had severe pain and flare-up, he could only walk for short distances and needed to get rest intermittently.  The diagnosis was multiple shrapnel injury to the left quadriceps and hamstring muscles. 

In a May 2006 VA Compensation and Pension Examination, the claims file was reviewed.  The Veteran reported pain behind his knee and also numbness in the left thigh, sometimes pain in his left thigh.  He also complained of knee weakness with walking.  His pain and weakness was moderate to severe as per the Veteran.  His left thigh pain and left knee pain increased with walking for long periods and sitting too long.  His pain was relieved by rest, elevating his leg and taking Advil.  He denied periods of flare-ups.  The pain affected his range of motion of the knee in that he did not have full extension.  Extension was -5 to 10 degrees.  He had no incapacitating pain in the last 12 months.  The muscle affected in the left thigh was the hamstring muscle on the lateral side.  The Veteran reported that his muscle pain affected his walking and his function and also his left knee weakness.  The Veteran was able to walk without any assistive devices, but his walking was limited due to his left thigh and left knee pain.  He could only walk for five to six blocks and he had to rest.  Physical examination of the left thigh and left knee revealed a minor scar in the back of the middle thigh.  There were two small scars in the popliteal fossa of the left knee, each 1 cm in length.  There was no tissue loss, adhesions, tissue damage, bone damage or nerve damage.  There was localized tenderness on the lateral projection overlying lateral femoral condyle.  On examination, active range of motion of the left knee was from 10 to 110 degrees with no pain.  Passive range of motion was 0-110 degrees with no pain.  On repetition of range of motion testing, the Veteran had mild pain on the lateral side of the popliteal fossa and also decreased range of motion by 5 degrees.  On repetition, he developed fatigue, lack of endurance and incoordination with decreased range of motion and flexion by 5 degrees.  There was no muscle herniation.  The muscle strength of the hamstring and quadriceps muscles was 5/5, sensory was intact and muscle stretch reflex was 2+.  The examiner reviewed the x-rays and diagnosed with Veteran with shrapnel injury to the left hamstring groove and left knee popliteal area in February 1944 and chronic pain syndrome to the left thigh and left knee.  

Also in May 2006, the same VA examiner provided an Addendum to the VA examination.  The VA examination concluded that based on review of the muscle examination and the claims file, the examiner opined that the muscle disability was moderate in nature on the left hamstring group.  

In a February 2008 VA General Medical examination, the Veteran's left knee had flexion to 90 degrees and was limited to 90 degrees with pain.  

In a November 2009 VA Compensation and Pension Examination, the VA examiner reviewed the claims file.  The examiner found that the Veteran had a shrapnel injury to the left hamstring groove and left knee popliteal area in February 1944, chronic pain syndrome to the left thigh and left knee.  The Veteran had complaints of pain in the left knee and had numbness in the left thigh.  He had weakness in the left knee with walking as well as moderate pain in the left knee and left hamstring during walking.  The examiner found that the disability from the muscles of the left hamstring and knee pain was moderate in nature.  The shrapnel was behind the knee, as per x-ray in August 1995 showing a small fragment on the lateral projection overlying left femoral condyle posteriorly.  The x-ray of the femur in August 1995 showed shrapnel in the soft tissue with no evidence of cellulitis, osteomyelitis or fracture so the fragment was in the muscle and near the femoral condyle on the left side.  There was no history of flare-ups and no incapacitating pain in the past 12 months.  Physical examination revealed limitation of extension of the left knee with repetitive range of motion with mild pain on the lateral side of the popliteal fossa and decreased range of motion by 5 degrees.  With repetition, the Veteran developed fatigue, lack of endurance, and incoordination with decreased range of motion around 5 degrees from the normal.  On passive range of motion there was 0-110 degrees flexion and on active there was -10 degrees to 110 degrees.  The diagnosis was complaints of pain in the left knee, numbness in the left thigh around the scar from the shrapnel that was consistent with the x-ray evidence and consistent with his symptomatology.  

In an April 2010 VA Compensation and Pension Examination, the VA examiner reviewed the claims file and examined the Veteran.  The Veteran had shrapnel to the front of the thigh and to the back of the knee.  He complained of pain in the front lower left thigh and to the back of the knee.  The pain was constant, achy in nature, as described as 8 out of 10.  It was accompanied with weakness in the left quadriceps and left hamstring muscle, which was moderate in severity.  The Veteran's pain was increased with prolonged walking, standing, sitting and also doing stairs.  His pain was relieved by rest, elevation, and taking Advil.  The Veteran denied any periods of flare-ups.  He had pain, weakness and lack of endurance after repetitive use of the left knee.  He had no incapacitating pain in the last 12 months.  There was no history of trauma or injury to the left thigh and left knee after service.  

Physical examination of the left thigh revealed no appreciated scar on the front or back of the thigh.  There was no tissue loss.  There was no adhesion and no tendon damage.  There was no bone, joint or nerve damage.  The range of motion of the hip was within functional limits.  There was no muscle herniation.  The Veteran had mild localized tenderness at the lateral femoral condyle on palpation.  There was no swelling and no sign of infection.  Physical examination of the left knee revealed 2 small scars on the back of the popliteal fossa.  Each one was 1 cm in length on the lateral side of the popliteal fossa with no tissue loss, no adhesion, and no tendon damage.  There was no bone, joint or nerve damage.  There was no muscle herniation.  Using a goniometer active and passive range of motion of the left knee was from -10 to 110 degrees with pain to the lateral side of the popliteal fossa.  On repetitive motion of the knee, the Veteran developed pain in the lateral side of the popliteal fossa and lower thigh.  His range of motion was decreased by -5 in extension and he had weakness, fatigue, lack of endurance, and incoordination after repetitive use more than 4 times.  Muscle strength of the left hip and ankle was 5/5.  Muscle strength of the left knee extension and flexion was 4+/5.  Sensory testing was grossly intact and muscle stretch reflex was 2+ and symmetrical bilaterally.  The Veteran was diagnosed with chronic left thigh and left knee pain syndrome with radiopaque foreign body identified to the soft tissue over the mid shaft femur and lateral compartment of the knee.  The examiner specified that the muscle group involved was the hamstring and quadriceps group on the left side.  It was a moderate disability with pain and weakness with prolonged standing, sitting walking and doing stairs.  The pain behind the knee was from the shrapnel and there was a scar.  The Veteran had a moderate disability from the pain and weakness after prolonged standing sitting, walking and doing stairs.  The extent of the pain for the Veteran was after prolonged walking.  The Veteran could walk only 2 blocks.  The Veteran had no flare-ups and no incapacitating pain in the last 12 months.  The examiner found that the muscle group of hamstring and quadriceps acted on two joints, the hip and knee joints.  The Veteran had complained only of the left knee joint.  The Veteran had no injuries or accidents to the left thigh and left knee after the service injury.  

In an August 2010 Addendum to the April 2010 VA Compensation and Pension Examination, the diagnosis provided was chronic left thigh and left knee pain syndrome with radiopaque foreign body identified to the soft tissue over the mid shaft femur and lateral compartment of the knee.  The examiner specified that the muscle group was posterior group XIII including the hamstring and the anterior group XIV including quadriceps which acts on the left hip joint causing thigh pain and on the left knee joint causing pain.  

The examiner further explained that the muscle groups involved were a posterior group XIII - hamstring and anterior group XIV - quadriceps group on the left side.  There was no nerve injury involved and no loss of muscle.  It was a moderate disability.  The Veteran had pain, weakness and lack of endurance with prolonged standing, sitting, walking and doing stairs.  The pain behind the knee (muscle group XIII and XIV) is from the shrapnel and there is a scar.  The Veteran had a moderate disability from the pain and weakness after prolonged standing sitting, walking and doing stairs.  The extent of the pain for the Veteran was after prolonged walking.  The Veteran could walk only 2 blocks.  The Veteran had no flare-ups and no incapacitating pain in the last 12 months.  The group muscle of hamstring (posterior group XIII) and the quadriceps (anterior group XIV) acted on two joints, the hip and knee joints.  The Veteran had complained only of the left knee joint and thigh muscle, not the hip joint.  Additionally, the examiner concluded that the Veteran had no injuries or accidents to the left thigh and left knee after service so there was no other non-service connected condition.  

SCARS 

The Veteran is currently evaluated under Diagnostic Code 7804 for the left knee and Diagnostic Code 7805 for the left thigh.  See 38 C.F.R. § 4.118.  The Board observes that in 2002, the regulations for skin disabilities were amended.  See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 2002].  As the Veteran filed his claims in October 2002, the regulations effective August 30, 2002 apply to his claims.

Further, the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the RO applied these regulatory changes to the Veteran's claim in a January 2009 supplemental statement of the case, therefore, the Board will also address the revised regulations.  

Under the old regulations, Diagnostic Codes 7801, 7802, and 7803 are relevant to evaluating scars not of the head, face, or neck.  Diagnostic Code 7801 applies to scars other than the head, face, or neck that are deep or that cause limited motion.  This Code provides a 10 percent evaluation for scars that cover an area or areas of at least 6 square inches (39 sq. cm.); a 20 percent rating for scars that cover an area or areas of at least 12 square inches (77 sq. cm.); a 30 percent rating for scars that cover an area or areas of at least 72 square inches (465 sq. cm.); and a 40 percent rating for scars that cover an area or areas exceeding 144 square inches (929 sq.cm.).  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted when there is superficial scarring, not of the head, face, or neck, that does not cause limited motion and that covers an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Under Diagnostic Code 7803, a maximum 10 percent rating is warranted when there are superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under Diagnostic Code 7805, other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the revised regulations Diagnostic Codes 7801, 7802, 7804 and 7805 are relevant to evaluating scars not of the head, face, or neck.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  

The notes after Diagnostic Codes 7801 and 7802 provide that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear and deep or nonlinear and superficial and are not located on the head, face, or neck.  See 38 C.F.R. § 4.118.

Diagnostic Code 7804 provides ratings for painful or unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  

Left Knee Scars

For the Veteran's residuals of shell fragment wounds behind the left knee, the RO determined that the only identifiable residuals were tender scars and retained fragments.  The Board agrees that the past and current medical evidence of record indicates that the entry of shell fragments behind the left knee have not been shown to cause additional impairment, beyond or separate from the impairment specifically related to his scars and retained fragments, nor has any such additional disability been service-connected by VA.  Moreover, at the time of his original injury, beyond the entry of shell fragments behind the left knee, there was no documented deep muscle tissue damage, bone damage, nerve damage, or similar injury.  As such, other than his current rating under 38 C.F.R. § 4.118, the Board finds that none of the other codes available under the Rating Schedule, including those pertinent to the evaluation of shell fragment wound injury manifested as muscle or joint damage, is applicable.  See, e.g., 38 C.F.R. §§ 4.55, 4.56, 4.71a.

Although not specifically documented in service medical records, at the time of his original in-service left lower extremity injuries, the Veteran apparently sustained shell fragment wounds to the back of his left knee.  The residuals of these wounds are represented by scars, first documented at the Veteran's December 1947 VA examination as very small and barely perceptible, in the popliteal area.  At the time of service connection for this disability, an August 1995 VA examination report noted three small and barely visible scars, one of which was acutely tender, and X-ray evaluation revealed a metallic foreign body in that area at the lateral popliteal fossa.  Thus, service connection was awarded for tender scarring on the back of the knee per 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful superficial scars.  

The medical evidence of record reveals that upon several VA scars examinations since the claim was filed in 2002, there were, at most, two small scars on the back of the popliteal fossa each measuring approximately 1 cm each.  The scars were clinically normal in all respects and with no complaint or objective evidence of tenderness with the exception of localized tenderness on the lateral projection overlying lateral femoral condyle that was not specifically associated with a scar.   Accordingly, for his left knee disability, the Veteran is now in receipt of a 10 percent rating under the old criteria as set forth in Diagnostic Code 7804 for superficial scars that are painful on examination. This rating is the maximum available under this code.  

Considering the old criteria, the Board notes that the Veteran's scars behind his left knee were not deep, did not cover an area exceeding 144 square inches and were not unstable.  Therefore, the old criteria as set forth in 38 C.F.R. § 4.118, Diagnostic Codes, 7801, 7802 and 7803, respectively, do not apply.  Further, Diagnostic Codes 7802 and 7803 do not provide for an evaluation greater than 10 percent.  See 38 C.F.R. § 4.118  (2008).  

Under the revised criteria, the Board also finds that an increased evaluation is not warranted.  As the relevant scars are not deep and did not cover an area exceeding 144 square inches, Diagnostic Codes 7801 and 7802 do not apply.  Additionally, Diagnostic Code 7804 applies to unstable scars.  In this case, the evidence does not show that the scars were unstable.  Therefore, the new criteria of Diagnostic Code 7804 do not apply.  See 38 C.F.R. § 4.118  (2010).  
	
The Board has also reviewed other codes that may apply to afford the Veteran a rating in excess of 10 percent for the scars behind his left knee.  Particularly, the Board has considered whether the scars behind the left knee are the cause of limited motion or functional impairment as contemplated at 38 C.F.R. § 4.118, Diagnostic Code 7805.  

In the VA examinations, the Veteran reported that he experiences pain behind his left knee as well as functional impairment.  The examiners reviewed the Veteran's scars and found that there was no clinical indication of muscle, tendon, bone, nerve, or joint damage.  Further, muscle strength was noted be, at worst, 4 out of 5 for both lower extremities.  Based on the multiple VA examinations, as to whether the scars behind the left knee are the cause of limited motion or functional impairment as contemplated at 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board is aware that the VA muscles examinations showed some impairment, however, these symptoms are addressed in the section regarding muscle group XIII and XIV later in this decision.  There was no direct indication that the scars themselves caused limitation of motion by restricting the skin.  Therefore, the Board finds that limitation of motion by the shrapnel injury is more appropriately addressed as a muscle injury later in this decision.  See 38 C.F.R. § 4.14 (2010).  

Further, the impairment in range of motion of the knee as shows in the VA examinations was, at most, limited to 110 degrees.  Normal range of motion for the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).  The Board finds that this level of limitation of motion, as caused by pain, does not rise to the level of the assignment of a rating in excess of 10 percent under the codes in the Rating Schedule that contemplate limitation of motion of the knee at 38 C.F.R. § 4.71a.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59.  Moreover, because a compensable evaluation for such limitation of motion is not warranted by the evidence, the Board is also unable to assign the Veteran an additional and separate rating for limitation of motion based upon manifestations of this disability that may differ from those contemplated by the rating for the scars.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14.

The Board therefore holds that, in consideration of all pertinent evidence of record, the assignment of an evaluation in excess of 10 percent for the residuals of shell fragment wounds behind the left knee with retained fragments is not warranted.

Left Thigh Scars

At the time of his in-service left lower extremity injuries, several metal fragments were found in the soft tissue near the left hip, as seen on x-ray in February 1944.  Clinical evaluation also revealed multiple granulating wounds on the left thigh.  At the time of service discharge, only scars were noted on the left leg.  At the December 1947 VA examination, there was a small, barely perceptible, and superficial shrapnel wound scar on the anterolateral aspect of the left thigh, as well as a similar scar on the posterior aspect of the upper third of the thigh at the gluteal fold.  X-ray evaluation revealed a few small retained fragments in the deep muscle layers along the lateral aspect of the mid-femoral shaft, without bone involvement; these fragments were not shown to be the cause of any impairment.  These two scars were documented again at the August 1995 VA examination, and classified as nontender.  Thus, service-connection was awarded in April 1996 under 38 C.F.R. § 4.118, Diagnostic Code 7805, but on a noncompensable basis given the lack of evidence that these nontender scars were the cause of any functional impairment.

VA scars examination in November 2002 and December 2003 revealed a 1 cm circular scar on the left thigh, but all clinical findings were basically normal, and the Veteran did not complain of any pain at that site.  At his December 2003 muscles examination, the Veteran stated that he had no pain in his left thigh, and there was no finding of muscle, joint, nerve, or bone, or similar damage.  The examiner noted a 1 cm. scar over the posterolateral aspect of the thigh.  He also observed that shrapnel was seen on X-ray evaluation in 1995, but noted that there did not appear to be any evidence of cellulitis, osteomyelitis, or fracture.  He opined that the Veteran had left thigh pain, tightness, weakness, and lack of endurance with repetitive use, and diagnosed multiple shrapnel injury to the quadriceps and hamstring muscles.

In May 2006, there was a minor scar in the back of the middle thigh.  There was no tissue loss, adhesions, tissue damage, bone damage or nerve damage.  In November 2009, there was evidence of a shrapnel injury to the left hamstring groove as per August 1995 x-ray of the femur showing shrapnel in the soft tissue with no evidence of cellulitis, osteomyelitis or fracture.  The diagnosis was complaints of numbness in the left thigh around the scar from the shrapnel that was consistent with the x-ray evidence 

In April 2010, the Veteran had shrapnel to the front of the thigh and complained of pain in the front lower left thigh.  Physical examination of the left thigh revealed no appreciated scar on the front or back of the thigh.  There was no tissue loss.  There was no adhesion and no tendon damage.  There was no bone, joint or nerve damage.  There was no muscle herniation.  Muscle strength of the left hip was 5/5.  He was diagnosed with chronic left thigh pain syndrome with radiopaque foreign body identified to the soft tissue over the mid shaft femur.

Based on the foregoing, the Board finds that an increased evaluation is not warranted for the left thigh scars.  With respect to his residuals of shell fragment wounds of the left thigh, the RO assigned the Veteran a noncompensable evaluation for nontender scars with retained fragments under 38 C.F.R. § 4.118, Diagnostic Code 7805, which directs the rater to evaluate such scars based upon limitation of motion of the part affected.

The Board recognizes the existence of the findings from the VA muscles examinations including notations that the Veteran had left thigh pain, tightness, weakness, and lack of endurance with repetitive use.  However, the Board finds that this medical evidence is not enough to warrant the assignment of a compensable rating under the limitation of motion codes pertinent to left thigh disability as available under 38 C.F.R. § 4.71a, because there were no clinical range of motion findings documented in the recent VA medical reports of record that showed actual left thigh limitation of motion on clinical evaluation.  As such, a compensable (or separate) rating for these scars based on limitation of motion of the thigh is not warranted.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7805; 4.71a, Diagnostic Code 5250 through 5255 (2004 and 2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also reviewed other diagnostic codes that may apply to afford a compensable rating for the scar on the left thigh.  Under the old criteria, as the scars were not deep, Diagnostic Code 7801 is not applicable.  Further, Diagnostic Code 7802 is not applicable because in order to receive a 10 percent rating, the Veteran must have scars covering an area of at least 144 square inches or greater.  Finally, to get a 10 percent rating under Diagnostic Code 7803, the scars must be unstable, and these scars were specifically noted as stable on VA examination.  Lastly, under Diagnostic Code 7804, the scars must be painful to be entitled to a 10 percent evaluation.  In this case, there is no evidence that the scar on the left thigh was painful.  While the Board acknowledges that there was pain in the thigh, the evidence shows that this was due to the muscle injury, not the scar itself.  Therefore, a compensable rating is not warranted for the scar.  See 38 C.F.R. § 4.118 (2008).

Under the revised criteria, again, as the scar was not deep and did not cover an area of at least 144 square inches or greater, Diagnostic Codes 7801 and 7802 do not apply.  The scars were also described as stable; therefore, Diagnostic Code 7804 also does not apply under the revised criteria.  See 38 C.F.R. § 4.118 (2010).

The Board therefore holds that, in consideration of all pertinent evidence of record, the assignment of a compensable evaluation for the Veteran's residuals of shell fragment wounds in his left thigh, with retained fragments, is not warranted.

LEFT THIGH MUSCLE

Regarding the residuals of shell fragment wounds to the left thigh, the diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b) (2010).  As set forth in the 2010 VA examination, the muscle groups involved in the Veteran's lower extremity disability are posterior group XIII for the hamstring and anterior group XIV for the quadriceps.  

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2010).

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2010).

The principles of combined ratings for muscle injuries are set forth in 38 C.F.R. § 4.55 (2010).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  See 38 C.F.R. § 4.55(d) and (e).

Moreover, muscle group damage is to be categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56 (2010).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A slight disability of muscles includes a simple wound of muscle without debridement or infection.  The service department records show superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability.  The objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

A moderate disability of muscles includes a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department records or other evidence of in-service treatment for the wound show consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of muscles includes a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.   The service department records or other evidence shows hospitalization for a prolonged period for treatment of wound; record of consistent complaint of cardinal signs and symptoms of muscle disability; and if present, evidence of inability to keep up with work requirements.   The objective findings include an entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe disability of muscles include through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.   The service department records or other evidence show hospitalization for a prolonged period for treatment of wound; record of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii).  

Here, as described previously, the service records and the VA examiners specifically diagnosed multiple shell fragment wounds to the Veteran's quadriceps and hamstring muscles, and there is x-ray evidence to show that he still has retained foreign bodies in these muscles.  Clearly, the VA examinations reveal that upon repetition, the Veteran developed fatigue, lack of endurance and incoordination with decreased range of motion in the knee.  There was also evidence of weakness after prolonged activity and/or repetition.  However, the examinations also show that there was no muscle herniation and muscle strength was relatively normal.   Additionally, the range of motion of the left knee was approximately 110 with a loss of 5 degrees after repetition.  The range of motion of the left hip was normal.  

As the Veteran's disability only affects one joint, in spite of two muscle groups being affected, the disability will be rated under one diagnostic code.  The 2010 VA examiner specifically indicated that the injuries affect only the left knee joint, not the hip.  See 38 C.F.R. §§ 4.55; 4.73, Diagnostic Code 5314.  To avoid pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, the Board will evaluate the Veteran's disability under 38 C.F.R. § 4.73 Diagnostic Code 5314 as to the effect of the disability on the Veteran's left knee.  

Based on the foregoing, the Board finds that a moderately severe disability rating, a 30 percent evaluation, is warranted under 38 C.F.R. § 4.73.  Unlike the criteria set forth for a moderate disability, the Veteran has multiple shell fragment wounds to the Veteran's quadriceps and hamstring muscles.  The Board acknowledges that the recovery time as depicted in the service treatment records appears relatively short, however, he incurred additional injuries to his left lower extremities that required medical attention and he also was able to rest his lower extremity during that time.  The Veteran also had complaints of pain and fatigue as to his left thigh and knee.  It is unclear if the Veteran was able to keep up with his work requirements, as he incurred an additional injury to his left extremity which rendered him unfit for combat.  Of note, is that the shell fragment wounds affected more than one muscle group.  Both the quadriceps and hamstring were affected and the VA examiner specified that muscle groups XIII and XIV were affected.  Further, repetition and prolonged activity revealed impairment of endurance and coordination compared with right extremity.  Based on these criteria, the Board will afford the Veteran the benefit of the doubt and award an increased evaluation for a moderately severe disability.  The Board finds that in light of residuals of shell fragment wounds to the left thigh, manifested as multiple retained fragments causing distinct impairment to Muscle Group XIII and XIV, and apart from any disability related to left thigh scarring addressed at 38 C.F.R. § 4.118, Diagnostic Code 7805, the Veteran is entitled to a 30 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5314, for a moderately severe disability of the left lower extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

At this time, the Board also finds that a severe rating is not warranted.  There was no evidence of fracture in the in-service x-rays and there did not appear to be a deep penetrating wound to the left lower extremity.  There was also no evidence of extensive debridement, prolonged infection, or sloughing of soft parts.  There was also not a prolonged period of recovery as evidenced in the service treatment records.  The objective findings also do not include ragged, depressed and adherent scars of loss of deep fascia or muscle substance.  The muscles in the Veteran's lower extremity were relatively normal upon examination.  As such, the Board finds that a severe disability is not approximated by the Veteran's current symptoms.  

Furthermore, to avoid pyramiding, the Board does not find that a separate evaluation is warranted under 38 C.F.R. § 4.73, Diagnostic Code 5313.  The VA examinations clearly show that the Veteran only had complaints of left knee pain and the left hip was not painful and had full range of motion.  The examiners specified that the shell fragment wounds only affected the left knee although both muscle groups were affected.  As such, the Board finds that affording the Veteran a separate evaluation under Diagnostic Code 5313 for left knee symptomatology would be pyramiding as these symptoms were encompassed in the moderately severe evaluation under Diagnostic Code 5314.  See 38 C.F.R. § 4.14.

The Board has also considered the Veteran's continued complaints of pain in the left lower extremity.  The medical evidence and the Veteran's statements show that there were complaints of pain which were considered in the assigned 30 percent rating.  However, the objective medical evidence does not show that pain on use resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 30 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board finds that the objective medical evidence of record does not support the assignment of a higher disability rating at this time.  

OTHER CONSIDERATIONS

The Board has also considered whether a referral for extra-schedular rating is warranted for the left extremity disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

In this case, the schedular evaluations for the Veteran's left lower extremity disability are adequate.  The Veteran asserts that his knee and thigh are painful, have limitation of motion and tenderness as well as fatigue and incoordination.  Additionally, the scars were stable, not deep and had occasional tenderness.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  As such, the Board finds that the available schedular evaluations for this service-connected disability are adequate and referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96; see Thun, 22 Vet. App at 115.


ORDER

Entitlement to an increased evaluation for residuals of shell fragment wounds behind the left knee, currently 10 percent disabling is denied.    

A compensable evaluation for the residuals of shell fragment wounds to the left thigh, identified as scars, is denied.

A 30 percent evaluation for the residuals of shell fragment wounds to the left thigh, with involvement of Muscle Group XIV, is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


